Order, Supreme Court, New York County (Carol Huff, J.), entered February 24, 1994, which denied petitioner’s application for leave to serve a late notice of claim upon respondents, unanimously affirmed, without costs.
Petitioner’s excuse for not timely serving a notice of claim, that he did not receive the police accident report indicating that the offending vehicle was owned by respondents until more than three months after the accident, does not explain why the police accident report should have been unavailable to petitioner at the time of its preparation at the place of the accident and was properly rejected by the IAS Court on that ground. We also agree with the IAS Court that actual knowledge of the essential facts underlying the claim cannot in this case be imputed to respondents from the police accident report (Caselli v City of New York, 105 AD2d 251), and that the delay has prejudiced respondents in their ability to prepare a defense. Concur—Murphy, P. J., Rubin, Ross, Williams and Tom, JJ.